DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2009/021339) in view of Namekawa et al. (US 2005/0175388).
Regarding to claim 1:
Harada teaches an inkjet printer comprising: 
a printer body (FIG. 1, element 26);
              a waste ink container (FIG. 2, element 46) including a first engagement portion (FIG. 2, element 92); and
                             a cover member (FIG. 2, element 36) configured to constitute a part of a housing of the inkjet printer (element 2), the cover member including a second engagement portion (FIG. 2, element 93) corresponding with the first engagement portion (FIG. 2, element 92).
Harada however does not teach wherein the second engagement portion configured to interlock with the first engagement portion.
Namekawa et al. teaches a printing apparatus comprising an unit container (FIG. 25, element 80) and a cover member (FIG. 25, element 28), where the unit container and the cover member having first FIGs. 25-26, elements 83c-d and 28b-c are interlocked shown in FIG. 26 (column 20, lines 30-45)).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Harada’s printing apparatus to structure the engagement between the waste ink container and the cover member in the interlock manner as disclosed by Namekawa et al., since such structure is well known in the art of attaching/detaching an unit to/from a main body and also taught by Namekawa et al. (FIG. 13).
	Harada also teaches the following claim inventions:
	Regarding to claims 2-5: wherein when the waste ink container and the cover member (FIG. 1, element 36) are attached to the printer body, an outer surface of the cover member is flush with an outer surface of the printer body, wherein material of the cover member is the same as material of an outer casing (FIG. 1, element 26) of the printer body, wherein surface treatment of the cover member is the same as surface treatment of the outer casing of the printer body, wherein a color of the cover member is the same as a color of the outer casing of the printer body (The color, the material, and the surface treatment of the cover member does not distinct the prior art printing device from the claimed printing apparatus. Such features of the cover member are considered just as design choice, in fact).
	Regarding to claims 11, 21: wherein the waste ink container is positioned on a corner of the inkjet printer (FIG. 1: The corner of the printing apparatus where the cover 36 is), wherein an exterior of the housing defines an opening configured to receive the waste ink container, and wherein the cover member includes an outer surface that matches the shape and size of the opening (FIG. 1).
Allowable Subject Matter
2.	Claims 13 and 22 are allowed over prior art. Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 12-13: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the waste ink container and the cover member are integrally detachable from the outer casing when the first engagement portion is engaged with the second engagement portion is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 22 is allowed because they depend directly/indirectly on claim 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853